AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


LISA M. FLYNN, et al.,
                                                       JUDGMENT  IN A CIVILIN
                                                       DEFAULT JUDGMENT     CASE
                                                                              A CIVIL CASE
                                Plaintiffs,
         v.                                            Case Number: 2:15-CV-71 JCM (EJY)
MURRAY CRAIG, et al.,


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that default judgment is entered against Defendant Firestorm.




         12/9/19
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ J. Callo
                                                             Deputy Clerk
